Opinion by
Haralson, J.
Tbe prosecution in this case was commenced in a justice of tbe peace court by affidavit being made charging tbe defendant with “tbe offense of permitting a dog to run at large that is known to kill, or worry domestic fowls.”
From a judgment of conviction in tbe justice’s court, an appeal was taken to tbe city court, where a judgment of conviction was also rendered.
Tbe judgment of conviction is reversed, and a judgment here rendered discharging tbe defendant on tbe authority of Butler v. The State, 130 Ala. 127; Monroe v. The State, 137 Ala. 88.